 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 1 of 8



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NATIONAL RIFLE ASSOCIATION OF
AMERICA,

                                         Plaintiff,

             v.                                                   1:18-CV-566
                                                                  (TJM/CFH)
ANDREW CUOMO, MARIA T. VULLO, THE NEW
YORK STATE DEPARTMENT OF FINANCIAL
SERVICES,

                                         Defendants.


APPEARANCES:                                     OF COUNSEL:

Brewer Attorneys & Counselors                    SARAH ROGERS, ESQ.
750 Lexington Avenue, Floor 14                   WILLIAM A. BREWER, III, ESQ.
New York, New York 10022
Attorneys for plaintiff

Office of Attorney General                       ADRIENNE J. KERWIN, ESQ.
State of New York                                WILLIAM A. SCOTT, ESQ.
The Capitol                                      HELENA O. PEDERSON, ESQ.
Albany, New York 12224                           MICHAEL G. MCCARTIN, ESQ.
Attorneys for defendant Andrew
Cuomo, Maria T. Vullo, the New
York State Dept. of Fin. Svcs.

Emery Celli Brinckerhoof & Abady LLO             DEBRA L. GREENBERGER, ESQ.
600 Fifth Avenue, 10th Floor                     ELIZABETH S. SAYLOR, ESQ.
New York, New York 10020
Attorneys for defendant Maria T. Vullo

New York State Department of Financial           NATHANIEL J. DORFMAN, ESQ.
Services
One State Street
New York, New York 10004-1511
Attorneys for defendant New York
State Dept. of Fin. Svcs.
      Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 2 of 8



    CHRISTIAN F. HUMMEL
    U.S. MAGISTRATE JUDGE

                                  MEMORANDUM-DECISION & ORDER

             Presently pending before the Court is plaintiff’s

                     motion for issuance of Letters of Request for International
                     Judicial Assistance to compel the production of documents
                     by the Corporation of Lloyd’s (‘Lloyd’s), AmTrust Syndicates
                     Limited, Argo Managing Agency Limited, Atrium
                     Underwriters Limited, Brit Syndicates Limited, Canopius
                     Managing Agents Limited, Chaucer Syndicates Limited,
                     Liberty Managing Agents Limited, S.A. Meacock & Company
                     Limited, Tokio Marine Kiln Syndicates Limited (collectively,
                     the ‘Managing Agents’) and the deposition of the following
                     individuals: Inga Beale; Mark Cloutier; Jon Hancock; Charles
                     Franks; and a representative from each of the Managing
                     Agents.

    Dkt. No. 129 at 1-2; Dkt. No. 129-1 at 1-2. Defendants opposed the motion by letter.

    Dkt. No. 133. Plaintiff filed a reply by letter. Dkt. No. 136. For the reasons stated

    herein, the motion is denied.



                                                I. Background

             Plaintiff contends that this Court has the discretion, pursuant to the Hag ue

    Convention and federal law, to issue letters of request1 to obtain discovery from the

    Lloyd’s entities. Dkt. No. 129-1 at 3-4. Plaintiff argues that it seeks “highly relevant”

    discovery and deposition testimony from Lloyd’s and the managing agents. Id. at 5.

    Plaintiff contends that such discovery



        1
         See Pearlstein v. BlackBerry Ltd., 332 F.R.D. 117, 120 n.1 (S.D.N.Y. 2019) (“‘Letters of request’
are synonymous with ‘letters rogatory.’” (citation omitted).

                                                         2
 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 3 of 8



              will shed light on the various means by which Defendants
              intimidated Lloyd’s and the Managing Agents and
              threatened them with retaliatory action if the syndicates did
              not cease doing business with the NRA. The requested
              discovery is also relevant to Defendants’ defenses that their
              speech is protected by the First Amendment and that they
              are entitled to immunity.

Dkt. No. 129-1 at 5. Further, plaintiff observes that “the NRA may have no other way to

obtain this crucial evidence.” Id. at 5-6.

       In response, defendants contend that “this Court has already ruled that the

documents and testimony sought by the NRA are irrelevant to the claims remaining in

this matter.” Dkt. No. 133 at 1. Specifically, defendant points to that portion of the

Court’s November 6, 2018, decision stating that the consent orders entered into by

Chubb and Lockton do “not help Plaintiff’s [First Amendment] claims because Chubb

and Lockton admitted violations of New York insurance laws.” Id. at 1 (quoting Dkt. No.

56 at 22). Defendants contend that those consent orders are “substantially similar to

those entered into by Lloyd’s and its syndicates.” Id. Defendants also point to this

Court’s August 8, 2019, Memorandum-Decision & Order holding that “plaintiff has failed

to demonstrate that there would be any relevance to materials relating to defendants’

determination that Lockton, Chubb, or Lloyd’s violated the law, as these entities

admitted to various violations of New York State Insurance Law.” Id. at 1-2 (quoting Dkt.

No. 121 at 39 n.11; citing Dkt. No. 121 at 47). Defendants assert that plaintiff’s present

motion “is merely an attempt to relitigate issues already decided by the Court, and

should be denied.” Id. at 2.

       In reply, plaintiff contends that defendants lack standing to contest the motion


                                             3
 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 4 of 8



and that the plaintiff’s request for discovery from Lloyd’s and the Lloyd’s entities are

relevant. Dkt. No. 136 at 1. First, as to standing, plaintiff argues that because

defendants “do not assert any interest or privilege impacted by the NRA’s Requests,”

they lack standing to challenge the motion. Id. Second, plaintiff contends that the

Court’s prior rulings do not require the Court to reject the present request as

“[d]efendants do not explain why the entirety of the NRA’s Requests should be denied

based on those rulings.” Id. Plaintiff asserts that defendants “make no effort to identify

which, if any, of the Requests are somehow ‘not relevant,’ and provide the Court with

no standard by which to parse through the NRA’s Requests to determine relevance.”

Id. at 2. Plaintiff instead contends that its requests “are relevant to the NRA’s extant

First Amendment claims” as the information sought through its requests “has a high

likelihood of providing context to Defendants’ retaliatory actions against the NRA and its

insurance business partners – the very foundation for the NRA’s First Amendment

claims against Defendants.” Id. Finally, plaintiff argues that, “even if the Court

questions the relevance of the NRA’s discovery requests . . . the Court should withhold

its ruling on the Motion until Judge McAvoy rules on the NRA’s Objections to the

Magistrate Judge’s Ruling on the Motion to Compel (the ‘Objections’).” Id.



                                      II. Discussion

                                   A. Legal Standard

       “The decision of whether to issue letters rogatory is within the discretion of the

court.” Pearlstein v. BlackBerry Ltd., 332 F.R.D. 117, 120 (S.D.N.Y. 2019), on


                                             4
      Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 5 of 8



     reconsideration in part, No. 13-CV-07060, 2019 W L 5287931 (S.D.N.Y. Sept. 20,

     2019). “When determining whether to issue letters rogatory, courts apply the principles

     of Rule 26.” Id. (citing Villella v. Chemical & Mining Co. of Chile, Inc., 15 Civ. 2106,

     2018 WL 2958361, at *4 (S.D.N.Y. June 13, 2018)). “Though the Federal Rules of Civil

     Procedure are controlling, courts should be mindful of the possible burden placed on

     foreign judiciary by the issuance of letters rogatory under the Hague Convention.” Id.

     (citing Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp.2d 769, 777-78

     (S.D.N.Y. Jan. 11, 2012) (additional citations omitted)). Rule 26 provides that parties

     may seek discovery as to “any nonprivileged matter that is relevant to any party's claim

     or defense and proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). “The

     party seeking discovery has the burden, but it is not heavy.” Pearlstein, 332 F.R.D. at

     120 (citing Villella, 2018 WL 2958361, at *3). “Nevertheless, ‘[d]iscovery may be

     curtailed where the information sought would be ‘unreasonably cumulative or

     duplicative’ or when ‘the burden or expense of the proposed discovery outweighs its

     likely benefit.’” Id. (citing Blagman v. Apple, Inc., No. 12 Civ. 5453, 2014 WL 1285496,

     at *4 (S.D.N.Y. Mar. 13, 2014)).



                                                    B. Analysis2

             Attached to plaintiff’s motion are the proposed discovery requests plaintiff seeks


        2
            The Court declines to follow plaintiff’s suggestion of waiting to decide this Motion until after
Judge McAvoy issues a determination on its appeal of the August 8, 2019, Memorandum-Decision &
Order. Dkt. No. 136 at 2. The Court is required to proceed as expeditiously as possible in matters before
it, and allowing for greater delay by awaiting the District Judge’s decision would only further contribute to
congestion of this Court’s docket.

                                                           5
 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 6 of 8



to send to Lloyd’s and the Lloyd’s entities. See Dkt. No. 129 (exhibits). The requests

provide that plaintiff

               seeks evidence reflecting, among other things,
               communications between Defendants and Lloyd’s regarding
               the NRA, documents relating to any actual or potential
               adverse action by Defendants against Lloyd’s syndicates,
               and documents relating to Lloyd’s direction to the syndicates
               to cease business with the NRA. This evidence will illustrate
               the extent to which Defendants coerced and discriminated
               against NRA-affiliated insurance and financial institutions in
               violation of the NRA’s constitutional rights. This information,
               moreover, is relevant to the merits of the NRA’s claims and
               the merits of the defenses asserted by Defendants – all
               issues that the parties will present at trial.

Dkt. No. 129-3 at 7-8.

       The Court finds that plaintiff’s requests relating to Lloyd’s and its decision to

enter into the consent order are not relevant. This Court has already determined that,

as Lloyd’s admitted to violations of New York State law, plaintiff cannot reasonably

contend that documents and/or communications between Lloyd’s, its syndicates,

underwriters, managing agents, and/or defendants support defendant’s First

Amendment claim that defendants targeted Lloyd’s due to the NRA’s speech. Plaintiff

faults defendants in failing to identify which of the NRA’s requests to Lloyd’s and the

Lloyd’s syndicates should be denied based on this Court’s prior rulings. Dkt. No. 136 at

2. However, despite bearing the initial burden of proof, plaintiff fails to demonstrate why

its various requests are relevant, in light of the Court’s prior rulings that discovery

relating to the consent orders entered by Lloyd’s/Lloyd’s syndicates are not relevant to

its First Amendment claim that defendants targeted those entities doing business with

the NRA due to the NRA’s speech, as Lloyd’s/Lloyd’s syndicates admitted to violating

                                              6
 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 7 of 8



New York State Insurance law. It is only once the moving party has met its burden that

the burden shifts to the opposing party to “justify any restrictions on discovery.”

Pearlstein, 332 F.R.D. at 120 (citation and internal quotation marks omitted). The Court

also notes that plaintiff's selective enforcement claims have been dismissed. Dkt. No.

112 at 12. Thus, to the extent plaintiff's requests seek information about other affinity

insurance plans Lloyd's may have marketed, see, e.g., dkt. no. 129-3 at 21 (request no.

13), under the current complaint, plaintiff fails to demonstrate the relevancy of such

discovery.

       It is possible that there exist some communications, documentation, or

information that could be obtained from discovery and depositions that could be

potentially relevant to plaintiff’s remaining claim, but plaintiff has failed to demonstrate

such relevance in its submissions before this Court. Accordingly, plaintiff’s request for

issuance of letters rogatory is denied. However, it is noted that the denial is without

prejudice to renew should the District Judge issue a determination on plaintiff’s appeal

that is contrary to the relevancy determinations previously made by this Court. Further,

the Court is aware that there is a motion to amend the complaint pending before the

Court for review and such motion seeks to replead selective enforcement claims. Dkt.

No. 155. Therefore, to the extent that any of plaintiff’s requests can be said to have

relevance to plaintiff’s selective enforcement claims, its request for issuance of letters

rogatory as it relates to material relevant to selective enforcement is denied with leave

to renew should plaintiff be permitted to amend its complaint to replead such claims.




                                              7
 Case 1:18-cv-00566-TJM-CFH Document 181 Filed 03/06/20 Page 8 of 8



                                     III. Conclusion

       WHEREFORE, for the reasons set forth herein, it is hereby

       ORDERED, that plaintiff’s Motion for Issuance of Letters Rogatory/Letters of

Request (dkt. no. 129) is DENIED, but without prejudice to renew under the

circumstances specifically set forth herein.

       IT IS SO ORDERED.

       Dated: March 6, 2020
             Albany, New York




                                               8
